UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2013 JAGGED PEAK, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-31715 91-2007478 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3000 Bayport Drive, Suite 250, Tampa, Florida 33607 (Address of principal executive offices – zip code) (813) 637-6900 (Registrant’s telephone number, including area code) (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications, pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) ITEM8.01 OTHER EVENTS On December 6, 2013, each of Paul Demirdjian, Chairman of the Board of Directors, Chief Executive Officer, Vince Fabrizzi, Chief Sales and Marketing Officer, and Daniel Furlong, Chief Operations Officer, of Jagged Peak, Inc. (the “Company”) adopted a 10b5-1 Stock Trading Plan (the “plans”). The plans provide for the sale of shares of the Company's common stock, issuable upon the exercise of options granted to each of Mr. Demirdjian, Mr. Fabrizzi and Mr. Furlong on May 9, 2011. Under the plans, beginning on December 6, 2013, shares may be sold periodically over a one-year period provided that the stock price is above certain levels. The maximum number of shares that can be sold under each plan is 100,000. The foregoing trading plans are intended to comply with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, and the Company's insider trading policy. Rule 10b5-1 allows individuals who are not in possession of material, non-public information at the time a stock trading plan is adopted to establish prearranged written plans to buy or sell a specified number of shares of a company's stock. Trading under the foregoing plans is generally based on reaching certain pre-determined minimum price conditions. Transactions under the foregoing trading plans will be disclosed publicly through Form 4 filings with the Securities and Exchange Commission, to the extent required by law. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAGGED PEAK, INC. By: /s/Albert Narvades Name: Albert Narvades Title: Senior Vice President, Chief Financial Officer, Treasurer and Secretary (Principal Financial Officer) Date:December 12, 2013
